  Case 17-02134      Doc 44   Filed 12/04/20 Entered 12/04/20 12:48:13                Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:      17-02134
Azizia Cameron                              )
                                            )               Chapter: 13
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )
              Debtor(s)                     )

         ORDER DISMISSING CASE FOR FAILURE TO MAKE PLAN PAYMENTS

        This matter coming before the Court on the Trustee's Motion to Dismiss, due notice having been
given, and the Court having heard the facts presented;

  IT IS THEREFORE ORDERED that this case is dismissed on the Trustee's motion for material
default by the Debtor with respect to a term of a confirmed plan pursuant to § 1307(c)(6).




                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: December 04, 2020                                         United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
